Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application. 
In particular, there is lack of support or enablement for subject matters including but not limited to those related claims 1-10, or determining whether image data can be compressed by a target compression ratio using one of at least one lossless compression scheme for compressing image data, or when the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme, encoding the image data using the one of the at least one lossless compression scheme, or when the image data cannot be compressed by the target compression ratio using the one of the at least one lossless compression scheme, encoding the image data by the target compression ratio using one of at least 
Although applicant also claims priority under 35 U.S.C. § 119(a) to a Korean Application Serial No. 10-2014-0180223, claims 1-10 are not entitled to the claimed priority for the subject matters discussed above at least since the chain of benefits are broken due to the above discussed failure of Application No. 14969942 and 15811132 to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-10 of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “wherein it is determined whether the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data”. However, this claim limitation is unclear since it is unclear whether it is the determination that is “based on a number of pixels having the one of the at least one lossless compression scheme” that is “based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data”. The method claim 2 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarify for the claimed invention. For the rest of this office action, examiner will interpret the claimed invention as that it is “the one of the at least one lossless compression scheme” that is “based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data”.
Claim 3 has similar issues as discussed above with “wherein it is determined whether the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme based on patterns of a plurality of pieces of pixel data included in the image data”. For the rest of this office action, examiner will interpret the claimed invention as that it is “the one of the at least one lossless compression scheme” that is “based on patterns of a plurality of pieces of pixel data included in the image data”.
Claim 4 depends on claim 3 and is therefore rejected on the same ground as claim 3.
Claim 7 recites “further configured to determine whether the image data can be compressed by the target compression ratio based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data”. However, it is unclear what this limitation means since it is unclear whether it is the determination that is “based on patterns of a plurality of pieces of pixel data included in the image data” or it is “the target compression ratio” that is “based on patterns of a plurality of 
“further configured to determine whether the image data can be compressed by the target compression ratio based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data” as “further configured to determine whether the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data” in claim 7, and 
the claimed invention in claim 7 as that it is “the one of the at least one lossless compression scheme” that is “based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data”.
Claim 8 has similar issues with “further configured to determine whether the image data can be compressed by the target compression ratio based on patterns of a plurality of pieces of pixel data included in the image data” as discussed above for claim 7. For the rest of this office action, examiner will interpret 
“further configured to determine whether the image data can be compressed by the target compression ratio based on patterns of a plurality of pieces of pixel data included in the image data” as “further configured to determine whether the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme based on patterns of a plurality of pieces of pixel data included in the image data” in claim 8, and 
the claimed invention in claim 8 as that it is “the one of the at least one lossless compression scheme” that is “based on patterns of a plurality of pieces of pixel data included in the image data”.
Claim 9 depends on claim 8 and is therefore rejected on the same ground as claim 8.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Dawson, US 5553160 A, issued on September 3, 1996, hereinafter Dawson, 
Furihata et al., US 20140104249 A1, published on April 17, 2014, hereinafter Furihata
Rasmusson et al., US 20080247641 A1, published on October 9, 2008, hereinafter Rasmusson.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102 as being anticipated by Dawson.
Regarding claim 1, Dawson discloses an image data compression method (Fig. 4), comprising: 
determining whether image data can be compressed by a target compression ratio using one of at least one lossless compression scheme for compressing image data; (step 435 or 460 in Fig. 4)
when the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme, encoding the image data using the one of the at least one lossless compression scheme; (step 420 in Fig. 4) and 
when the image data cannot be compressed by the target compression ratio using the one of the at least one lossless compression scheme, encoding the step 440 in Fig. 4)
Claim 6 is the apparatus (Dawson: Figs. 1-2) claim corresponding to the method claim 1. Therefore, since claim 6 is similar in scope to claim 1, claim 6 is rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied to claims 1 and 6 discussed above, and further in view of Furihata.
Regarding claim 2, Dawson discloses the image data compression method of claim 1, wherein it is determined whether the image data can be compressed by the target compression ratio using the one of the at least one lossless compression scheme Dawson: step 435 or 460 in Fig. 4)
Dawson does not disclose explicitly but Furihata teaches, in the same field of endeavor of selecting image data compression scheme, the at least one lossless compression scheme based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data. (Furihata: Figs. 22-23 and [0270-0279])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawson’s disclosure with Furihata’s teachings by combining the image data compression method (from Dawson) with the technique of selecting image data compression scheme (from Furihata) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image data compression method would still work in the way according to Dawson and the technique of selecting image data compression scheme would continue to function as taught by Furihata. In fact, the inclusion of Furihata's technique of selecting image data compression scheme would provide a practical implementation of the image data compression method with various compression schemes based on a number of pixels having identical values in a plurality of pieces of pixel data in the image data. (Furihata: Figs. 22-23 and [0270-0279])
Therefore, it would have been obvious to combine Dawson with Furihata to obtain the invention as specified in claim 2. 
Regarding claim 3, Dawson discloses the image data compression method of claim 1, wherein it is determined whether the image data can be compressed by the Dawson: step 435 or 460 in Fig. 4) (Furihata: Figs. 22-23 and [0270-0279])
The reasoning and motivation for combining are the same as for claim 2.
Regarding claim 4, Dawson discloses the image data compression method of claim 3, wherein the patterns of the plurality of pieces of the pixel data represent whether values corresponding to at least a part of a specific sub-pixel of the plurality of pieces of the pixel data are identical, whether there is a sub-pixel having identical values among the plurality of pieces of the pixel data, or whether values of sub-pixels of the plurality of pieces of the pixel data are repeated regardless of a type of the values of the sub-pixels of the plurality of pieces of the pixel data. (Furihata: Figs. 23A-H and [0272-0279])
Claims 7-9 are the apparatus (Dawson: Figs. 1-2) claim corresponding to the method claims 2-4. Therefore, since claims 7-9 are similar in scope to claims 2-4, claims 7-9 are rejected on the same grounds as claims 2-4.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied to claims 1 and 6 discussed above, and further in view of Rasmusson.
Regarding claim 5, Dawson discloses image data compression method of claim 1, wherein encoding the image data by the target compression ratio using the one of the at least one lossy compression scheme comprises: when the image data cannot be compressed by the target compression ratio using the one of the at least one lossless compression scheme, Dawson: step 435 or 460 in Fig. 4)
Dawson does not disclose explicitly but Rasmusson teaches, in the same field of endeavor of selecting a compression scheme, calculating a compression error of the image data according to each of the at least one lossy compression scheme; calculating an estimated error of each of the at least one lossy compression scheme based on the compression error and a weighted value in each sub-pixel of a plurality of pieces of pixel data in the image data; selecting the one of the at least one lossy compression scheme based on the estimated error of each of the at least one lossy compression scheme. (Rasmusson: [0019, 0025, 0033, 0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawson’s disclosure with Rasmusson’s teachings by combining the image data compression method (from Dawson) with the technique of selecting a compression scheme (from Rasmusson) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image data compression method would still work in the way according to Dawson and the technique of selecting a compression Rasmusson: [0033])
Therefore, it would have been obvious to combine Dawson with Rasmusson to obtain the invention as specified in claim 5. 
Claim 10 is the apparatus (Dawson: Figs. 1-2) claim corresponding to the method claim 5. Therefore, since claim 10 is similar in scope to claim 5, claim 10 is rejected on the same grounds as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (JP 2008079036 A): “the compression ratio of the lossless compression is compared with a predetermined threshold value. If the compression ratio of the lossless compression is equal to or less than the threshold value, the losslessly compressed image data is transferred from the first image memory 15 to the hard disk device 33 and stored. When the lossless compression rate exceeds the threshold, the lossy compressed image data is transferred to the hard disk device 33 and stored.” (Ito: Abstract)
Stamoulis et al. (US 20140192075 A1): selecting a lossy compression so as to control “the error rate” or “the upper bound of the amount of data lost during the compression process”. ([0043, 0089, 0102])

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669